Title: General Orders, 19 April 1781
From: Washington, George
To: 


                        
                             Tuesday April 19th 1781
                            Parole 
                            Countersigns 
                        
                        The Commander in Chief considering the scarcity of Hospital stores and the advanced season thinks proper to
                            order a discontinuance of inoculation in the army.
                        The prevent the small pox spreading amongst the recruits that may hereafter join the utmost care is to be
                            taken to prevent their mixing with those who have lately had that disorder. He therefore directs that the patients now at
                            the small pox hospital and those who are employed to attend the sick may be prevented from straggling to their corps and
                            all such as do not now belong to the hospital from going to it on any pretence untill the surgeons report that all danger
                            of infection ceases; if notwithstanding these precautions any person should be seized with the small pox he or she is to
                            be immediately removed to the Hospital.
                        The court of enquiry ordered by Major General Heath the 14th instant to investigate the conduct of Captain
                            Pope during his late command escorting prisoners of war to Easton (whereof Colonel Michael Jackson was president) having
                            minutely enquired into Captain Pope’s conduct on that occasion are of opinion it is commendable and that of a good
                            officer.
                        The Commander in Chief approves the opinion of the Court.
                    